Citation Nr: 0701776	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  04-19 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi



THE ISSUE


Entitlement to service connection for bilateral otitis media.



ATTORNEY FOR THE BOARD


M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1974 to 
January 1978.  This case comes to the Board of Veterans' 
Appeals (Board) from a May 2003 rating decision.  The case 
was remanded by the Board in May 2006 for further development 
and a supplemental statement of the case was issued in August 
2006.


FINDING OF FACT

There is no competent medical evidence that the veteran 
currently has bilateral otitis media related to service.


CONCLUSION OF LAW

Bilateral otitis media was not incurred or aggravated as a 
result of active service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA is required to notify the veteran of: (1) the information 
and evidence needed to substantiate and complete his claim, 
(2) what part of that evidence he is responsible for 
providing, (3) what part of that evidence VA will attempt to 
obtain for him, and (4) the need to send the RO any 
additional evidence that pertains to his claim.  38 C.F.R. 
§ 3.159.  

Prior to initial adjudication of the veteran's claim, in 
February 2003, the RO sent a letter notifying the veteran of 
all but the fourth element of the duty to notify.  The 
veteran has not been prejudiced by lack of notification for 
this letter was followed by the RO's adjudication of the 
claim in a statement of the case issued in March 2004 
containing the full language of 38 C.F.R. § 3.159 (to include 
the fourth element of the duty to notify) as well as a 
supplemental development letter issued in May 2006 indicating 
all required elements of the duty to notify.  In addition, 
after the case was remanded by the Board in May 2006, the 
veteran was issued a supplemental statement of the case which 
again contained the full language of 38 C.F.R. § 3.159 in 
August 2006.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO obtained the 
veteran's service medical records, private medical records, 
and afforded the veteran a VA examination regarding the 
etiology of his claimed otitis media.  There does not appear 
to be any other evidence, VA or private, relevant to the 
claim at this time.

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  The veteran has not been prejudiced 
by inadequate or untimely notice and any defect with respect 
to the notice requirement in this case was harmless error.  
The evidence and information of record, in its totality, 
provides the necessary information to decide the case at this 
time.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2.  Any 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  The appellant has 
been provided the appropriate notice and assistance prior to 
the claim being adjudicated by the Board and prior to the 
last adjudication by the RO.  Therefore, the veteran is not 
prejudiced by the Board's adjudication of his claim at this 
time.  See Overton v. Nicholson, No. 02-1814 (U.S. Vet. App. 
September 22, 2006).  

II.  Claim for Service Connection

The veteran claims that he currently has otitis media related 
to his service.

Service connection will be granted if the veteran suffers 
from a disability resulting from an injury suffered or 
disease contracted in service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  38 C.F.R. § 3.303(d).  To establish service 
connection, there must be: 1) a medical diagnosis of a 
current disability; 2) medical or, in certain cases, lay 
evidence of in-service occurrence of a disease or injury; and 
3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

In adjudicating a claim, the Board determines whether 1) the 
weight of the evidence supports the claim or 2) the weight of 
the positive evidence in favor of the claim is in relative 
balance with the weight of the negative evidence against the 
claim.  The appellant prevails in either of those situations.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran's service medical records indicate treatment and 
a diagnosis of bilateral otitis media in February 1976.  
While the veteran's enlistment examination noted a medical 
history of ear problems, his separation examination noted 
that his ears were normal.  The veteran submitted private 
medical records which indicate a complaint of his ears being 
"stopped up" in July 1990; however no diagnosis of his ear 
problem was given.  The veteran underwent a June 2006 VA 
examination at which time the examiner reviewed the veteran's 
claims file and the veteran related his medical history to 
the examiner and mentioned that his ears feel blocked on a 
chronic basis.  The examiner found no signs of otitis media 
but rather found the veteran's ears to be completely normal.  
Since there can be no valid claim in the absence of proof of 
present disability, the veteran's claim for service 
connection for otitis media must be denied.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

Despite the veteran's contentions that he currently suffers 
from otitis media that is related to service, there is no 
medical evidence suggesting such an etiological opinion or a 
medical diagnosis.  While the veteran may sincerely believe 
that his otitis media is related to his service, as a lay 
person, he is not competent to render a medical diagnosis or 
etiological opinion.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  For the reasons discussed above, the 
preponderance of the evidence establishes that the veteran 
currently does not have otitis media as a result of his 
service.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for bilateral otitis media 
is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


